718 S.E.2d 402 (2011)
STATE of North Carolina
v.
Robert Junior MARSHALL.
No. 396P11.
Supreme Court of North Carolina.
November 9, 2011.
Robert J. Marshall, for Marshall, Robert Junior.
Garry W. Frank, District Attorney, for State of N.C.
Garry W. Frank, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed by Defendant on the 13th of September 2011 in this matter for a writ of certiorari to review the order of the Superior Court, Davidson County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 9th of November 2011."